Marti», J.
delivered the opinion of the court. In the ease of Hambleton vs. Tenant, (ante 440,) this court decided, that where a case had been before them upon a bill of exceptions, and a decision made by this court on the law arising upon it, and a writ of procedendo issued, and the court below gave judgment on the second trial in conformity to the decision of this court, if the same cause came back to this court on a bill of exceptions similar to the first, the judgment should be affirmed; for the court below were bound by the decision of this court, and could not err in giving judgment in conformity to it. Upon the same principle, the court think the judgment in this case ought to be affirmed; for although some new testimony was offered in the second trial, it did not vary the case, or take it out of the rules of law upon which this court had decid* ded if.
It is unnecessary to state what would be the opinion of chis court upon this case, if it was now before them upon Us merits.
JUDGMENT AFFIRMED.